Citation Nr: 0917051	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to service connection for a 
psychiatric disability as a separate entity from neurological 
manifestations of the Veteran's service-connected pain 
disorder and to a rating in excess of 30 percent for 
neurological manifestations of pain disorder are the subject 
of a separate decision by the Board of Veterans' Appeals 
(Board).)


REPRESENTATION

Appellant represented by:	Brooks McDaniel


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1944 to June 1946.  This matter is before the Board on 
appeal from a June 2006 rating decision of the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  In February 2007, the Veteran appeared at a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is of record.  The case was 
previously before the Board in July 2008 when it was remanded 
to schedule a hearing before the Board.  In February 2009, 
the Veteran's agent withdrew the request for a hearing due to 
the Veteran's health.

The Board notes that the matters that are addressed in a 
separate Board decision stem from earlier RO action.  In 
those matters the Veteran has separate representation, by an 
attorney.

At the February 2007 DRO hearing the Veteran's representative 
indicated he planned to file formal claims to reopen claims 
of service connection for low back and left shoulder 
conditions.  As it appears such formal claims have not been 
filed, these issues are referred to the RO for clarification 
and appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.



REMAND

The Board decision that is being issued concurrently with 
this decision grants the Veteran service connection for 
chronic adjustment disorder with mixed emotional features.  
Hence, consideration of the appeal seeking TDIU must be 
deferred, as entitlement to TDIU is inextricably intertwined 
with implementation of the Board's decision granting service 
connection for chronic adjustment disorder with mixed 
emotional features.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should re-adjudicate the TDIU claim 
after implementation of the Board's 
decision granting service connection for 
chronic adjustment disorder with mixed 
emotional features.  If the TDIU claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the Veteran and his agent 
the opportunity to respond. The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).



